      Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 1 of 18 PageID #:1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GUADALUPE CRUZ, on behalf of herself            )
and all other persons similarly situated, known )
and unknown,                                    )
                                                )
                       Plaintiff,               )
                                                )   Case No.
        v.                                      )
                                                )   Judge
LABOR NETWORK PERSONNEL                         )
SERVICES, INC. and ARYZTA, LLC d/b/a            )   Magistrate Judge
ARYZTA CHICAGO                                  )
                                                )
                       Defendants.              )
                         COLLECTIVE AND CLASS COMPLAINT

       Plaintiff Guadalupe Cruz, on behalf of herself and all other persons similarly situated,

known and unknown (“Plaintiff”), for her Complaint against Labor Network Personnel Services,

Inc. (“Labor Network”) and Aryzta, LLC d/b/a Aryzta Chicago (“Aryzta”) (collectively

"Defendants"), states as follows:

                          I.        NATURE OF THE CASE

       1.      This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201 et seq.

(“FLSA”), the Illinois Minimum Wage Law, 820 ILCS 105/1 et seq. (“IMWL”), and the

Illinois Day and Temporary Laborer Services Act, 820 ILCS 175/1 et seq. (“IDTLSA”) for:

(1) Defendants’ failure to pay Plaintiff and other similarly situated laborers wages for all time

worked, including the failure to pay the Illinois and federally-mandated minimum wage; (2)

Defendants’ failure to pay Plaintiff and other similarly situated laborers overtime wages for

all time in excess of forty (40) hours in a work week in violation of the FLSA and IMWL,

and IDTLSA; (3) Defendant Labor Network’s failure to provide Plaintiff and other similarly

situated laborers with an Employment Notice as required by Section 10 of the IDTLSA; (4)

Defendant Labor Network’s failure to provide Plaintiff and other similarly situated laborers


                                               1
      Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 2 of 18 PageID #:2




with a Wage Payment Notice as required by Section 30(a) of the IDTLSA; and (5) Defendant

Aryzta’s failure to provide Plaintiff and other similarly situated laborers with a Work

Verification Form at times Plaintiff and other similarly situated laborers was assigned for a single

day as required by Section 30(a-1) of the IDTLSA. For minimum wage and overtime claims

arising under the FLSA, Plaintiff brings this suit as a collective action pursuant to Section 216(b)

of the FLSA. 29 U.S.C. §216(b). For claims arising under the IMWL and the IDTLSA,

Plaintiff seeks to certify these claims as a class action pursuant to Fed. R. Civ. P. Rule 23(a)

and (b). Plaintiff further seeks an injunction against Defendant from future violations of federal

and state wage laws.

                            II.       JURISDICTION AND VENUE

        2.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

§1331, arising under 29 U.S.C. §216(b). This Court has supplemental jurisdiction over Plaintiff’s

state law claims pursuant to 28 U.S.C. §1367. Venue is proper in this judicial district as the facts

and events giving rise to Plaintiff’s claims occurred in this judicial district.

                                        III.       PARTIES
A.      Plaintiff
        3.      During the course of her employment, Plaintiff Guadalupe Cruz

                a.      handled goods that have moved in interstate commerce;

                b.      resided within this judicial district in Illinois;

                c.      was an “employee” of Defendants in Illinois as that term is defined by the

                        FLSA, the IMWL and the IDTLSA; and

                d.      was employed by Defendants as a “day or temporary laborer” (hereafter

                        “laborer”) as that term is defined by the IDTLSA, 820 ILCS 175/5;




                                                    2
     Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 3 of 18 PageID #:3




B.    Defendants
      4.    Within the three years prior to the filing of this matter, Defendant Labor

Network:

             a.     has been a corporation organized under the laws of the State of Illinois;

             b.     has been located in and conducted business in Illinois and within this

                    judicial district;

             c.     has been engaged in the business of employing day or temporary laborers

                    to provide services, for a fee, to third party client companies;

             d.     has been a “day and temporary labor service agency” (hereafter “Staffing

                    Agency”) as defined by the IDTLSA, 820 ILCS 175/5;

             e.     has been an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29

                    U.S.C. § 203(r)(1), and is an enterprise engaged in commerce, or in the

                    production of goods for commerce, within the meaning of Section

                    3(s)(1)(A) and Defendant’s annual gross volume of sales or business done

                    exceeds $500,000, exclusive of excise taxes; and

             f.     has been Plaintiff’s “employer” as that term is defined by the FLSA, 29

                    U.S.C. 203(d), and the IMWL, 820 ILCS 105/3(c).

      5.     Within the three years prior to the filing of this matter, Defendant Aryzta:

             a.     has been a corporation organized under the laws of the State of Delaware;

             b.     has been located in and conducted business in Illinois and within this

                    judicial district;

             c.     has been an “enterprise” as defined by Section 3(r)(1) of the FLSA, 29

                    U.S.C. § 203(r)(1), and is an enterprise engaged in commerce, or in the

                    production of goods for commerce, within the meaning of Section


                                              3
      Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 4 of 18 PageID #:4




                       3(s)(1)(A) and Defendant’s annual gross volume of sales or business done

                       exceeds $500,000, exclusive of excise taxes; and

                d.     has been Plaintiff’s “employer” as that term is defined by the FLSA, 29

                       U.S.C. 203(d), and the IMWL, 820 ILCS 105/3(c).

                         IV.       FACTUAL BACKGROUND

          6.    During all relevant times, Defendant Labor Network has been in the

business of providing laborers to client companies in Illinois, including but not limited to

Aryzta.

          7.    Plaintiff and similarly situated laborers were not compensated for all time

worked for Defendant.

          8.    Plaintiff was assigned to work at the Clover Hill until 2014 when it became Aryzta

Bakeries located at Chicago, Illinois.

          9.    Plaintiff was a laborer at the bakery and had to pack bread and boxes.

          10.   Plaintiff was typically required to work from 3pm until 3am six days per week

with a day off each week on either Thursday or Friday.

          11.   On many occasions during the three years prior to the filing of this lawsuit,

Plaintiff was required to work seven days in a work week.

          12.   Plaintiff was hired and paid by Labor Network.

          13.   While working at Aryzta, Plaintiff was directed and supervised by employees of

Aryzta.

          14.   In the three years prior to the filing of this lawsuit, Plaintiff regularly worked for

Defendant more than forty hours in a work week.

          15.   Plaintiff typically worked 60-75 hours per week.




                                                  4
      Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 5 of 18 PageID #:5




        16.     Plaintiff often worked off the clock for 15-20 minutes and Defendants did not pay

her for that time.

        17.     Typically, Defendants did not pay Plaintiff and other employees for all time

worked over forty.

        18.     This uncompensated time worked over forty was not paid time at a rate of time-

and-a-half.

        19.     In the three years prior to the filing of this lawsuit, Defendant Labor Network

failed to provide Plaintiff and similarly situated laborers with an “Employment Notice” as

required by the IDTLSA at the time of dispatch to third party clients in the form of a statement

containing the following items on a form approved by the Illinois Department of Labor:

                a.      the name of the day or temporary laborer;

                b.      the name and nature of the work to be performed;

                c.      the wages offered;

                d.      the name and address of the destination of each day and temporary

                        laborer;

                e.      terms of transportation; and

                f.      whether a meal or equipment, or both, are provided, either by the day and

                        temporary labor service agency or the third party client, and the cost of the

                        meal and equipment, if any.

        20.     In the three years prior to the filing of this lawsuit, Defendant Labor Network

failed to provide Plaintiff and similarly situated laborers with a proper Wage Payment Notice

at the time of payment of wages in the form of an itemized statement, on the laborers’ pay stub




                                                 5
      Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 6 of 18 PageID #:6




or on a form approved by the Illinois Department of Labor, containing the name, address, and

telephone number of each third party client at which the laborer worked.

       21.     In the three years prior to the filing of this lawsuit, Defendant Aryzta failed to

provide Plaintiff and similarly situated laborers with a with a Work Verification Form at times

Plaintiff and other similarly situated laborers was assigned for a single day.

       22.     Defendants’ failure to provide Plaintiff and similarly situated laborers with the

required Employment Notice (820 ILCS 175/10(a)), Work Verification Form (820 ILCS

175/10(a-1)) and Wage Payment and Notice (820 ILCS 175/30) has denied Plaintiff and

similarly situated laborers of certain information related to their employment which the Illinois

legislature has determined is critical to protect the rights of day or temporary laborers. The

Illinois legislature found that such at-risk workers are particularly vulnerable to abuse of their

labor rights, including unpaid wages, failure to pay for all hours worked, minimum wage and

overtime violations, and unlawful deductions from pay for meals, transportation, equipment

and other items. 820 ILCS 175/2.

                      V.        CLASS ACTION ALLEGATIONS

       23.     Plaintiff will seek to certify her state law claims for Illinois-mandated minimum

wages (Counts III) arising under the IMWL; for Defendant’s overtime violations under the

IMWL (Count IV); and for Defendant’s notice violations (Counts V – VII) as Class Actions.

Plaintiff will ask the Court to determine the rights of the parties pursuant to those statutes and to

direct the Defendant to account for all hours worked and wages paid to the class members during

the temporality of the class.




                                                  6
     Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 7 of 18 PageID #:7




       24.    The Class that Plaintiff seeks to represent is composed of and defined as all

laborers assigned by Labor Network Personnel Services, Inc. at Aryzta, LLC d/b/a Aryzta

Chicago from February 11, 2016 and up through the date of judgment.

       25.    Counts III - VII are brought pursuant to Fed. R. Civ. P. Rule 23(a) and (b)

because:


              a.     the class is so numerous that joinder of all members is impracticable.

                     While the precise number of Class Members has not been determined at

                     this time, Plaintiff is informed and believes that Defendant Labor Network

                     has assigned hundreds of day or temporary laborers in Illinois to work at

                     Aryzta during the IMWL and IDTLSA Class Periods;

              b.     There are questions of fact or law common to the class, which common

                     questions predominate over any questions affecting only individual

                     members. These common questions of law and fact include, without

                     limitation:

                     (i)      Whether Defendants failed to pay Plaintiff and the Class the
                     Illinois -mandated minimum wage for all time worked in individual work
                     weeks during the IMWL Class Period;

                     (ii)   Whether Defendants failed to pay Plaintiff and the Class the
                     overtime wages for all compensable time over forty (40) hours in
                     individual work weeks during the IMWL Class Period;

                     (iii)  Whether Defendant Labor Network failed to provide Plaintiff and
                     the Class with an Employment Notice and Wage Payment Notice as
                     required by the IDTLSA; and

                     (iv)   Whether Defendant Aryzta failed to provide Plaintiff and the Class
                     with a Work Verification Form as required by the IDTLSA.
              c.     The class representative and the members of the class have been equally

                     affected by the alleged violations described supra;




                                              7
      Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 8 of 18 PageID #:8




               d.      Given that Class Members are low wage workers in the temporary staffing

                       industry, members of the class will be reluctant to bring forth claims for

                       unpaid wages and notice violations for lack of resources and fear of

                       retaliation;

               e.      The class representative, class members and Defendant have a

                       commonality of interest in the subject matter and remedies sought and the

                       class representative is able to fairly and adequately represent the interest

                       of the classes. If individual actions were required to be brought by each

                       member of the class injured or affected, the result would be a multiplicity

                       of actions creating a hardship on the class members, Defendant and the

                       Court.

       26.     Therefore, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit.

                                            COUNT I
                           Violation of the FLSA – Minimum Wage
             Plaintiff on behalf of herself and other similarly situated employees
                                Section 216(b) Collective Action

       Plaintiff incorporates and re-alleges paragraphs 1 through 26 as though set forth herein.

       27.     This Count arises from a violation of the FLSA for Defendants’ failure to pay

Plaintiff and similarly situated laborers for all hours worked in individual work weeks.

       28.     Defendants Labor Network and Aryzta were joint employers of Plaintiff and other

similarly situated laborers hired by Labor Network and assigned to work at Aryzta in that both

Defendants exercised control over Plaintiff and other similarly situated laborers work.

       29.     Defendants suffered and permitted Plaintiff to work for uncompensated time in

certain work weeks in the three years prior to Plaintiff filing this lawsuit.

       30.     Plaintiff was not exempt from the minimum wage provisions of the FLSA.



                                                  8
      Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 9 of 18 PageID #:9




        31.      Plaintiff was entitled to be compensated for all time worked.

        32.      Defendants did not compensate Plaintiff all time worked.

        33.      Defendants suffered and permitted other similarly situated, non-exempt laborers

to work for uncompensated time in certain work weeks in the three years prior to Plaintiff filing

this lawsuit.

        34.      Defendants’ failure to pay Plaintiff and other similarly situated laborers the in

individual work weeks was a violation of the FLSA.

        35.      Plaintiff and the Class are entitled to recover unpaid wages for up to three years

prior to the filing of this lawsuit because Defendants’ violation of the FLSA was willful.

        WHEREFORE, Plaintiff and the class she represents pray for a judgment against

Defendants as follows:

        A.       That the Court determine that this action may be maintained as a collective action
                 pursuant to Section 216(b) of the FLSA.

        B.       A judgment in the amount of wages owed for all time Plaintiff and similarly
                 situated laborers where Plaintiff was not compensated by Defendants;

        C.       Liquidated damages in the amount equal to the unpaid wages;

        D.       That the Court declare Defendants violated the FLSA;

        E.       That the Court enjoin Defendants from continuing to violate the FLSA;

        F.       Reasonable attorneys’ fees and costs of this action as provided by the FLSA;

        G.       Such other and further relief as this Court deems appropriate and just.

                                              COUNT II
                              Violation of the FLSA – Overtime Wages
                Plaintiff on behalf of herself and other similarly situated employees
                                   Section 216(b) Collective Action

        Plaintiff incorporates and re-alleges paragraphs 1 through 35 as though set forth herein.




                                                  9
     Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 10 of 18 PageID #:10




           36.   This Count arises from a violation of the FLSA for Defendant’s failure to pay

Plaintiff and similarly situated laborers for all hours worked over forty (40) hours in individual

work weeks.


           37.   Defendants Labor Network and Aryzta were joint employers of Plaintiff and other

similarly situated laborers hired by Labor Network and assigned to work at Aryzta in that both

Defendants exercised control over Plaintiff and other similarly situated laborers work.
      38.     Defendants suffered and permitted Plaintiff to work in excess of forty (40) hours

in certain work weeks in the three years prior to Plaintiff filing this lawsuit.

           39.   Plaintiff was not exempt from the overtime wage provisions of the FLSA.

           40.   Plaintiff was entitled to be compensated at the rate of one and a half her regular

rate for all time worked in excess of forty (40) hours worked in individual work weeks.

           41.   Defendants did not compensate Plaintiff their overtime wages for all time worked

in excess of forty (40) hours worked in individual work weeks.

           42.   Defendants suffered and permitted other similarly situated, non-exempt laborers

to work, who were likewise entitled to be paid not less than the overtime premium rate for all

time worked over forty (40) in individual work weeks.

           43.   Defendants’ failure to pay Plaintiff and other similarly situated laborers the

overtime hours worked in individual work weeks was a violation of the FLSA.

           44.   Plaintiff and the Class are entitled to recover unpaid overtime wages for up to

three years prior to the filing of this lawsuit because Defendants’ violation of the FLSA was

willful.

           WHEREFORE, Plaintiff and the Class she represents pray for a judgment against

Defendants as follows:

           A.    That the Court determine that this action may be maintained as a collective action


                                                  10
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 11 of 18 PageID #:11




               pursuant to Section 216(b) of the FLSA.

       B.      A judgment in the amount of unpaid overtime wages for all time Plaintiff and
               similarly situated laborers worked in excess of forty (40) hours in individual work
               weeks for Defendants;

       C.      Liquidated damages in the amount equal to the unpaid wages;

       D.      That the Court declare Defendants violated the FLSA;

       E.      That the Court enjoin Defendants from continuing to violate the FLSA;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the FLSA;

       G.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT III
              Violation of the Illinois Minimum Wage Law – Minimum Wages
             Plaintiff on behalf of herself and other similarly situated employees
                                          Class Action

       Plaintiff incorporates and re-alleges paragraphs 1 through 44 as though set forth herein.

       45.     This Count arises from a violation of the IMWL for Defendants’ failure to pay

Plaintiff and similarly situated laborers for all hours worked in individual work weeks.

       46.     Defendants Labor Network and Aryzta were joint employers of Plaintiff and other

similarly situated laborers hired by Labor Network and assigned to work at Aryzta in that both

Defendants exercised control over Plaintiff and other similarly situated laborers work.

       47.     Defendants suffered and permitted Plaintiff to work for uncompensated time in

certain work weeks in the three years prior to Plaintiff filing this lawsuit.

       48.     Plaintiff was not exempt from the minimum wage provisions of the IMWL.

       49.     Plaintiff was entitled to be compensated for all time worked.

       50.     Defendants did not compensate Plaintiff all time worked.




                                                  11
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 12 of 18 PageID #:12




       51.     Defendants suffered and permitted other similarly situated, non-exempt laborers

to work, who were likewise entitled to be paid no less than the Illinois-mandated minimum wage

for all time worked in individual work weeks.

       52.     Defendants’ failure to pay Plaintiff and other similarly situated laborers the in

individual work weeks was a violation of the IMWL.

       53.     Pursuant to 820 ILCS 105/12(a), Plaintiff and the Class are entitled to recover

unpaid wages for three (3) years prior to the filing of this suit.

       54.     Pursuant to Section 85(b) of the IDTLSA, Aryzta is jointly liable for violations of

the IMWL.

       WHEREFORE, Plaintiff and the Class pray for a judgment against Defendants as

follows:

       A.      That the Court determine that this action may be maintained as a class action
               pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

       B.      A judgment in the amount unpaid wages for all the time Plaintiff and similarly
               situated employees worked in individual work weeks for Defendants;

       C.      Statutory damages pursuant to the formula set forth in 820 ILCS 105/12(a);

       D.      That the Court declare that Defendants violated the IMWL and IDTLSA;

       E.      That the Court enjoin Defendants from violating the IMWL and IDTLSA;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the IMWL, 820
               ILCS 105/1 et seq. and the IDTLSA, 820 ILCS 175/95;

       G.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT IV
               Violation of the Illinois Minimum Wage Law – Overtime Wages
             Plaintiff on behalf of herself and other similarly situated employees
                                          Class Action

       Plaintiff incorporates and re-alleges paragraphs 1 through 54 as though set forth herein.




                                                  12
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 13 of 18 PageID #:13




        55.     This Count arises from a violation of the IMWL for Defendants’ failure to pay

Plaintiff and the Class she represents the overtime wages for all time worked in excess of forty

(40) hours in individual work weeks.

        56.     Defendants Labor Network and Aryzta were joint employers of Plaintiff and other

similarly situated laborers hired by Labor Network and assigned to work at Aryzta in that both

Defendants exercised control over Plaintiff and other similarly situated laborers work.

        57.     Defendants suffered and permitted Plaintiff to work overtime in certain work

weeks in the three years prior to Plaintiff filing this lawsuit.

        58.     Plaintiff was not exempt from the overtime wage provisions of the IMWL.

        59.     Plaintiff was entitled to be compensated at a rate of time-and-a-half for all time

worked in excess of forty (40) hours in individual work weeks.

        60.     Defendants violated the IMWL by failing to compensate Plaintiff and other

similarly situated laborers’ overtime wages for all time worked in excess of forty (40) hours in

individual work weeks.

        61.     Defendants’ failure to pay Plaintiff and other similarly situated laborers overtime

wages for all hours worked in individual work weeks was a violation of the IMWL.

        62.     Pursuant to 820 ILCS 105/12(a), Plaintiff and members of the class are entitled to

recover unpaid overtime for three (3) years prior to the filing of this suit.

        63.     Pursuant to Section 85(b) of the IDTLSA, Aryzta is jointly liable for violations of

the IMWL.

        WHEREFORE, Plaintiff and the class pray for a judgment against Defendants as follows:

        A.      That the Court determine that this action may be maintained as a class action
                pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

        B.      A judgment in the amount unpaid overtime wages for all the time Plaintiff and


                                                  13
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 14 of 18 PageID #:14




               similarly situated employees worked in excess of forty (40) hours in individual
               work weeks for Defendants;

       C.      Statutory damages pursuant to the formula set forth in 820 ILCS 105/12(a);

       D.      That the Court declare that Defendants violated the IMWL and IDTLSA;

       E.      That the Court enjoin Defendants from violating the IMWL and IDTLSA;

       F.      Reasonable attorneys’ fees and costs of this action as provided by the IMWL, 820
               ILCS 105/1 et seq. and the IDTLSA, 820 ILCS 175/95;

       G.      Such other and further relief as this Court deems appropriate and just.

                                           COUNT V
           Illinois Day and Temporary Labor Services Act - Employment Notices
Plaintiff on behalf of herself and other similarly situated employees against Labor Network
                                          Class Action

     Plaintiff incorporates and re-alleges paragraphs 1 through 63 as though set forth herein.

       64.     This Count arises from the violation of the IDTLSA for Defendant Labor

Network’s failure to provide Plaintiff and similarly situated laborers with a proper Employment

Notices as required by Section 10(a) of the IDTLSA.

       65.     Defendant employed Plaintiff and similarly situated laborers and assigned them to

work at third party client companies, including Aryzta.

       66.     Defendant was obligated to provide Plaintiff and the Class with an Employment

Notice containing the information identified in ¶19, supra, at the time each laborer was initially

dispatched to work and any time the material terms listed on the Employment Notice changed.

820 ILCS 175/10.

       67.     Defendant failed to provide Plaintiff and the Class with Employment Notices at

the time of dispatch to third party clients or at the time any terms listed on an Employment

Notice changed as required by the IDTLSA.




                                                14
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 15 of 18 PageID #:15




       68.     Defendant violated the IDTLSA by failing to provide to Plaintiff and Class

Members with an Employment Notice as required by the IDTLSA.

       WHEREFORE, Plaintiff and the class pray for a judgment against Defendant Labor

Network as follows:

       A.      That the Court determine that this action may be maintained as a class action
               pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

       B.      That the Court award Plaintiff and the Class compensatory damages and statutory
               damages of up to $500 for each violation of Section 10(a) of the IDTLSA;

       C.      That the Court declare that Defendant has violated the Employment Notice
               provision of the IDTLSA. 820 ILCS 175/10(a);

       D.      That the Court enjoin Defendant from violating the IDTLSA;

       E.      Reasonable attorneys’ fees and costs of this action as provided by the IDTLSA,
               820 ILCS 175/95; and
       F.      Such other and further relief as this Court deems appropriate and just.

                                          COUNT VI
          Illinois Day and Temporary Labor Services Act – Wage Payment Notices
Plaintiff on behalf of herself and other similarly situated employees against Labor Network
                                          Class Action

     Plaintiff incorporates and re-alleges paragraphs 1 through 68 as though set forth herein.

       69.     This Count arises from the violation of the IDTLSA for Defendant Labor

Network’s failure to provide Plaintiff and similarly situated laborers with a proper Wage

Payment Notices as required by Section 30 of the IDTLSA.

       70.     Defendant employed Plaintiff and similarly situated laborers and assigned them to

work at third party client companies, including Aryzta.

       71.     Defendant was obligated to provide Plaintiff and the Class with a Wage Payment

Notice containing the information identified in ¶20, supra, at the time each laborer received

wages. 820 ILCS 175/30.




                                                15
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 16 of 18 PageID #:16




       72.     Defendant failed to provide Plaintiff and the Class with a proper Wage Payment

Notice containing, for example, the name of the third party client company at which they were

assigned to work with their wages as required by the IDTLSA.

       73.     Defendant violated the IDTLSA by failing to provide to Plaintiff and Class

Members with a proper Wage Payment Notice as required by the IDTLSA.

       WHEREFORE, Plaintiff and the class pray for a judgment against Defendant Labor

Network as follows:

       A.      That the Court determine that this action may be maintained as a class action
               pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

       B.      That the Court award Plaintiff and the Class compensatory damages and statutory
               damages of up to $500 for each violation of Section 30 of the IDTLSA;

       C.      That the Court declare that Defendant has violated the Wage Payment Notice
               provision of the IDTLSA. 820 ILCS 175/10;

       D.      That the Court enjoin Defendant from violating the IDTLSA;

       E.      Reasonable attorneys’ fees and costs of this action as provided by the IDTLSA,
               820 ILCS 175/95; and
       F.      Such other and further relief as this Court deems appropriate and just.

                                         COUNT VII
        Illinois Day and Temporary Labor Services Act – Work Verification Notice
    Plaintiff on behalf of herself and other similarly situated employees against Aryzta
                                         Class Action

     Plaintiff incorporates and re-alleges paragraphs 1 through 73 as though set forth herein.

       74.     This Count arises from the violation of the IDTLSA for Defendant Aryzta’s

failure to provide Plaintiff and similarly situated laborers with a proper Work Verification

Notices as required by the Section 10(a-1) of the IDTLSA.

       75.     Defendant was a third party client company of Labor Network and Plaintiff and

similarly situated laborers were assigned to work at Aryzta.




                                                16
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 17 of 18 PageID #:17




       76.     Defendant was obligated to provide Plaintiff and the Class with a Work

Verification Notice on days when Plaintiff and other similarly situated laborers were assigned for

a single day. 820 ILCS 175/10(a-1).

       77.     Plaintiff was assigned to work at Aryzta for a single day without a contract or

guarantee of work beyond that single day.

       78.     Other similarly situated laborers were assigned by Labor Network to work at

Aryzta for a single day without a contract or guarantee of work beyond that single day.

       79.     Defendant Aryzta failed to provide Plaintiff and the Class with a Work

Verification Notice containing the information described in ¶21, supra.

       80.     Defendant Aryzta violated the IDTLSA by failing to provide to Plaintiff and Class

Members a Work Verification Notice when required by the IDTLSA.

       WHEREFORE, Plaintiff and the class pray for a judgment against Defendant Aryzta as

follows:

       A.      That the Court determine that this action may be maintained as a class action
               pursuant to Fed. R. Civ. P. Rule 23(a) and (b);

       B.      That the Court award Plaintiff and the Class compensatory damages and statutory
               damages of up to $500 for each violation of Section 10(a-1) of the IDTLSA;

       C.      That the Court declare that Defendant has violated the Work Verification Notice
               provision of the IDTLSA. 820 ILCS 175/10(a-1);

       D.      That the Court enjoin Defendant from violating the IDTLSA;

       E.      Reasonable attorneys’ fees and costs of this action as provided by the IDTLSA,
               820 ILCS 175/95; and
       F.      Such other and further relief as this Court deems appropriate and just.




                                                17
    Case: 1:19-cv-00858 Document #: 1 Filed: 02/11/19 Page 18 of 18 PageID #:18



                                      Respectfully submitted,

Dated: February 11, 2018

                                      s/Christopher J. Williams
                                      Christopher J. Williams (ARDC #6284262)
                                      WORKERS’ LAW OFFICE, PC
                                      53 W. Jackson Blvd, Suite 701
                                      Chicago, Illinois 60604
                                      (312) 795-9121


                                      /s/Alexandria Santistevan
                                      Alexandria Santistevan (ARDC #6327547)
                                      FARMWORKER & LANDSCAPER
                                      ADVOCACY PROJECT
                                      33 N. LaSalle Street, Suite 900
                                      Chicago, IL, 60602
                                      litigation@flapillinois.org
                                      (312) 784-3541

                                      Attorneys for Plaintiffs




                                        18
